Exhibit 10.5

 



Certification of Termination of Agreement

 

The undersigned certify that the undersigned are the President of Kolobok
Distribution Inc. (the “Kolobok”) and the President of Toucan Interactive Corp.
(“Toucan”), respectively, and as such the undersigned are authorized to execute
this Certificate on behalf of Kolobok and Toucan, respectively.

 

1.          Kolobok and Toucan entered into an Agreement for Internet
Advertising Services on February 20, 2014 (the “Agreement”).

 

2.          The Agreement has been terminated in accordance with the terms of
the Agreement as of April 22, 2016, and neither party has any claims against the
other party that arise out of the Agreement and the transactions hereunder.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the 22nd
day of April, 2016.

 



  Toucan Interactive Corp.                    By:     Name: Mikhail Bukschpan  
Title:    President         KOLOBOK DISTRIBUTION INC.         By:     Name:

Dzabir Mamadov

  Title:    President

 

 



 

 